Exhibit 10.1

February 3, 2016

To: Issachar Ohana, EVP WW Sales

From: Gideon Wertheizer, CEO

Re: 2016 Incentive Plan

This document outlines your Incentive Plan for 2016. The rules and guidelines
for the plan are contained herein.

 

  1. Compensation Package: Your compensation package is made up of a base salary
and an Incentive Bonus (“IB”) target. The IB provides reward for successful
performance and is based upon your performance to your assigned annual company
revenue target (“CRT”), Corporate Quarterly Revenue Target (“CQRT”) and
Strategic Accounts (“SA”) deals.

While the CRT is based upon annual revenue target, the IB payment period is
quarterly. Payments are calculated on a quarterly basis, against your CRT, based
on bookings that has been invoiced and recognized as revenue by the Company, and
paid after the end of the respective quarter as soon as is practically possible.

 

  a. Company Revenue Target (“CRT”)                 $*

 

  i. Revenue-Based Incentive Target:          $145,000

 

  ii. Commission Rate: *%

 

  iii. Commission Multiplier: The plan includes multipliers (the “Commission
Multipliers”), as shown in the table below. The Commission Multiplier to be used
in the quarterly commission calculation will be based on your percent of
cumulative quota achievement

 

Percent of Cumulative Quota

            Achievement

 

Commission Multiplier to be

Applied

From 0 to 100%   1.0 From 100%   1.5

 

  b. Corporate Quarterly Revenue Target (“CQRT”): An additional bonus of $5,000
will be paid for each of the following CQRTs if achieved.

 

  i. Q1        $*

 

  ii. Q2        $*

 

  iii. Q3        $*

 

  iv. Q4        $*



--------------------------------------------------------------------------------

  c. Strategic Account (“SA”) Bonus: An additional bonus of $5,000 will be paid
for each deal that exceeds $1 million (not including prepaid royalties) with the
following companies: *.

 

  d. Payments are calculated on an annual basis, based on bookings that have
been invoiced and recognized as revenue by the Company, and paid as is
practically possible.

 

       The total bonus payment due to SA deals will be capped at $20,000 as long
as the annual revenue achieved is below the CRT. The cap for SA bonus will be
removed once the annual revenue achieved exceeds the CRT.

 

  2. Effective date/terms: This plan is effective for January 1, 2016 through
December 31, 2016, unless modified in writing by the CEO. This plan supersedes
all prior commission plans. Management reserves the right to make any changes to
the sales incentive plan at any time.

 

  3. Plan Eligibility: This plan applies to full time sales personnel. If you
resign, terminate, or cease to be an employee of the Company, you will be
entitled to IB on any revenue amount invoiced up to the date of termination.

I have read and understand the 2016 Incentive Plan. I have received a copy of
the plan for my record. I accept the terms and conditions of the plan as
outlined above and agree that my compensation will be determined according to
these terms and conditions.

 

/s/ Issachar Ohana     2/3/16 Issachar Ohana, EVP Worldwide Sales     Date /s/
Gideon Wertheizer     2/3/16 Gideon Wertheizer, CEO     Date

 

CC: Finance

     HR, Employee File